Citation Nr: 9904877	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-32 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cold injury of left upper extremity, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
cold injury of right upper extremity, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
cold injury of left lower extremity, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
cold injury of right lower extremity, currently rated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of left ear.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of cold injury of right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active service from January 1950 to January 
1954.

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection and assigned separate evaluations for 
residuals of cold injury of the left upper extremity (10%), 
right upper extremity (10%), left ear (0%) and right ear 
(0%).  The RO also reevaluated the appellant's service-
connected residuals of frozen feet (previously rated as 10 
percent disabling) and assigned a separate 10 percent rating 
for the left lower extremity and 10 percent for the right 
lower extremity.  These new separate ratings were assigned as 
a result of a change in law, effective January 12, 1998, 
which amended the VA criteria used to rate residuals of cold 
injury.  See Schedule for Rating Disabilities; The 
Cardiovascular System, 62 Fed. Reg. 65207-65224 (1997) 
(codified at 38 C.F.R. § 4.104 (1998)).  

The appellant seemed to have raised a claim of entitlement to 
an earlier effective date for service connection for 
residuals of frozen feet in his May 1997 written statement.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The residuals of cold injury to the lower extremities are 
currently manifested by pain, numbness, cold sensitivity plus 
tissue loss of toes, color changes, and locally impaired 
sensation.

2.  The residuals of cold injury to the left and right upper 
extremities are manifested by subjective complaints of pain, 
cold sensitivity, and numbness; objectively, neurological 
findings were negative.

3.  The residuals of cold injury to the left and right ear 
are not currently manifested by subjective complaints or 
objective findings of pain, cold sensitivity, numbness, or 
arthralgia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of cold injury of the left lower extremity, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§4.104 Diagnostic Code 7122 (1998).

2.  The criteria for an evaluation of 30 percent for 
residuals of cold injury of the right lower extremity, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§4.104 Diagnostic Code 7122 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury of the left and right upper 
extremities, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §4.104 Diagnostic Code 7122 (1998).

4.  The criteria for a compensable evaluation for residuals 
of cold injury of the left and right ears, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §4.104 
Diagnostic Code 7122 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The appellant served on active duty from January 1946 to 
January 1954.  His service included combat in the Korean 
Conflict in which he received a through and through gunshot 
wound of the medial right calf and a gunshot wound abrasion 
of the right upper arm in December 1950.  The RO has conceded 
that the appellant was also exposed to extreme cold 
temperatures during that combat service in Korea.

Review of the appellant's service medical records revealed 
that in December 1950 a treating physician noted the skin of 
both great toes was shiny and of a darker color than the 
remainder of the foot.

A letter from a private physician, B. Friedman, M.D., dated 
May 1981, noted that the appellant gave a history of having 
sustained frostbite of hands and feet in service.  He 
complained of burning sensations in the areas that were 
allegedly frostbitten.  

VA examination report dated June 1981, indicated history of 
the feet to cold in North Korea for approximately three 
weeks.  The appellant complained of weakness in both feet and 
arms, increased "burning and stinging" in his feet with 
prolonged standing, ability to walk only about a 1/2 mile.  
Physical examination of feet revealed the skin to be duskier 
than the rest and smoother with chronic changes of nails.  
Feet had a varus posture with high arches.  There were also 
varicosities under the right 5th metatarsal head base, 
abrasion on the dorsum of the right fourth toe, but no real 
ulceration.  Pulses could be palpated, and there was fair 
hair distribution.  The relevant diagnostic impression was 
cavus type feet with vascular changes and paresthesias partly 
related to history of freezing.

By rating decision of August 1981, service connection was 
awarded for residuals of gunshot wound of medial right calf, 
rated 10% disabling; and residuals of gunshot wound abrasion 
type, right arm, rated 0% disabling; and residuals of healed 
fracture of right mandible, rated 0%.

VA hospital summary report dated October 1990, noted history 
of multiple adenocarcinomas of the lung and recently 
diagnosed prostate adenocarcinoma.  While hospitalized for 
follow-up treatment, it was noted that he had unpalpable foot 
pulses but gave no history of claudication or any other 
symptoms of peripheral vascular disease.  Segmental Dopplers 
were obtained which revealed a .76 ankle arm index on the 
right and .52 on the left.

In April 1991 the appellant was afforded a VA examination for 
assessment of the gunshot wound residuals of the right calf.  
The appellant complained that the bottoms of both feet "get 
hot, sting and ache and it feels as though the skin is 
shifting under his feet".  He also stated he could only walk 
a half mile and especially had trouble in cold weather.  He 
also complained of cramping, numbness and "drawing up" in 
the feet, especially of the right great toe.  On physical 
examination feeling was noted in the great toe but there was 
limitation of motion.  Pulses were palpable but poor, skin 
had a suggestion of some color changes especially with 
dependency but there was no ulceration.  The relevant 
diagnostic impression was that subjective features as 
described were at least partly related to history of exposure 
of the feet.  The examiner also indicated traumatic arthritis 
of the right great toe was expected; however, x-rays were 
negative.

Written statement of appellant dated October 1991, indicated 
his belief that he had residuals of frostbite of the hands 
and feet from his exposure to cold in Korea from November to 
December 1950.

VA neurological examination report dated December 1991, 
recorded complaints of weakness and difficulty holding 
objects in his right hand which the appellant attributed to 
residuals of his gunshot wound of the right arm.  Examination 
revealed no detectable weakness or fatigability of the right 
hand, or of the right upper extremity.  Motor and sensory 
examinations were normal.  

Written statements from appellant dated March and April 1992, 
indicated his belief that he definitely had loss of strength 
and grip in the right hand as a result of residuals of 
gunshot wound of right arm.

Written statement from appellant dated April 1993, detailed 
his participation in the Chosen Reservoir Campaign in 
November and December 1950.  He also claimed he currently had 
residuals of frostbite of the feet, hands and whole body.  

Written statement from appellant dated June 1993, detailed 
history of how his great toes had turned black, and 
eventually the skin had fallen off, leaving the toes tender, 
shiny and painful.  He also complained that he was unable to 
close his hands and they too were discolored.

In August 1995, the appellant submitted materials from the 
Cold Injury Committee.

VA examination report dated August 1995, showed complaint of 
the feet swelling, aching, burning, and stinging when he 
walked.  Feet were also temperature intolerant in that cold 
weather caused pain, numbness, and paresthesias.  He 
complained that his fingers would "burst".  Physical 
examination of feet revealed dermatophytes of the nails and 
soles, particularly affecting the great toe, and tendency of 
nails to fall off.  The feet were cool without palpable 
pulses.  Skin was atrophic with some hair loss.  There was a 
hemachromatic discoloration in a stocking distribution.  
Examination of the hands revealed atrophic and hairless skin.  
There was a Dupuytren's right with minimal contracture but no 
edema or digit loss.  The examiner concluded that findings on 
the feet were consistent with sequelae of frostbite.

VA skin examination report dated September 1995, revealed 
history of numb spots on the back.  The examiner recommended 
neurological evaluation of these.  It was noted that he had 
tinea pedis of both feet and tinea unguium of both sets of 
toenails.  Photographs were also taken of the feet.

VA neurological examination report dated September 1995, 
noted history of exposure to extreme cold in Korea and 
frostbite on feet and frost exposure elsewhere.  Appellant 
complained of "tingling sensations" in the tips of fingers 
and soles of feet.  He had pain on motion of his beg toes if 
he walked more than a short distance.  His feet had been 
somewhat discolored since his wartime service.  On 
examination of extremities, they appeared unremarkable from a 
neurologic standpoint.  Inspection of lower extremities 
revealed some mild atrophic changes of the skin but no 
particular tenderness present.  Movement of big toe did 
elicit complaint of discomfort.  Sensory examination was 
normal in lower and upper extremities.  Deep tendon reflexes 
were present and equal.  The final diagnostic impression was:  
Normal neurologic examination.

Written statement from appellant dated July 1997, indicated 
current residuals of cold injury to upper extremities were 
tingling of hands from wrist down, and swelling of the 
fingers which split and bleed.  He also complained of 
numbness in hands, feet, legs and general numbness over all 
his body.  He stated he had cramps in both legs, feet and 
fingers at times.  He also complained of painful ears.  

VA neurological examination report dated August 1997, showed 
normal neurologic perception of sensory stimuli everywhere 
except in the feet.  The impression was sensory loss in the 
distal feet probably related to frostbite, but no evidence of 
a generalized polyneuropathy and normal reflex and motor 
functions throughout.  The intermittent symptoms of his upper 
extremities and face and ears were felt not to be 
neurological.

VA report of examination for "diseases of arteries and 
veins" dated August 1997, showed complaint of numb, 
stinging, painful feet that were very sensitive to 
environmental temperature.  Physical examination revealed the 
feet to be warm, dry and hairless with epidermatophytes.  The 
toes were atrophic.  There was loss of sensation and loss of 
the pulp in the digits.  Pedal pulses were palpable.  The 
appellant also reported paresthesias in the ears and a tight 
feeling in the hands, which hurt at night.  There were also 
dermatophytes on forearms.

The appellant submitted photographs of his feet and hands in 
November 1997.

A VA "cold injury protocol examination" report dated 
December 1997, showed history of frostbite to fingers, hands, 
wrists, knees, ankles, feet and ears.  Physical examination 
revealed the feet to be warm, dry and hairless with atrophic 
skin.  There were dermatophytes including epidermophytosis 
and onychomycosis.  There were no palpable pulses.  The 
distal third of the leg was frostbitten and was blue to the 
mid calf and hairless; there were no palpable pedal pulses.  
There was stocking-glove hypesthesia from the distal third of 
the forearm with palpable radial and ankle pulses and hair 
loss from the mid forearm distally.  He had paresthesias of 
the auricles which came and went.  The examiner concluded 
that there was "a direct relationship between the 
[appellant's] skin and vascular changes and his exposure to 
cold during the service."

By rating decision of February 1998, service connection was 
granted for residuals of cold injury of both upper 
extremities, and both ears, and separate disability 
evaluations were assigned for each as follows:  10 percent 
for each upper extremity and 0 percent for each ear.  In 
addition, the appellant's service-connected residuals of 
frostbite of the feet (previously rated as 10 percent) was 
reevaluated and assigned a separate 10 percent rating for 
residuals of cold injury of each lower extremity.  

The appellant contends that the ratings currently assigned do 
not adequately reflect the severity of his disability.  

ANALYSIS

As noted above, the portion of the rating schedule pertaining 
to cold injuries has been amended.  These amendments became 
effective on January 12, 1998, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; The 
Cardiovascular System, 62 Fed. Reg. 65207-65224 (1997) (now 
codified at 38 C.F.R. § 4.104 (1998)).  Generally, when the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); but see Rhodan v. West, NO. 96-
1080 (U.S. Vet.App. Dec. 1, 1998) (Haywood v. West, No. 97-
25).  In the instant case, the new regulations were 
considered and applied by the RO.  Furthermore, the appellant 
was provided with appropriate notice of same in the May 1998 
Supplemental Statement of the Case.  

The criteria were again revised, effective August 13, 1998.  
63 Fed. Reg. 37778 (July 14, 1998).  However, a review of the 
changes effective August 13, 1998, reveals that the changes 
do not substantially affect the application of Diagnostic 
Code 7122.  Therefore, there is no prejudice to the appellant 
by the Board's initial consideration of these revised 
regulatory criteria.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Additionally, the Board finds that although this appeal stems 
from the appellant's dissatisfaction with his initial 
ratings, under the specific facts of this case, the Court's 
holding in Fenderson v. West is not applicable.  (separate 
and/or "staged" ratings must be assigned where the claim 
stems from the appellant's dissatisfaction with his initial 
rating; and the facts show varying levels of disability for 
separate periods of time).  Fenderson v. West, No 96-947 
(U.S. Vet.App. Jan. 20, 1999).

Under the criteria of Diagnostic Code 7122 (1998), a 10 
percent rating is warranted for each body part affected by 
pain, numbness, cold sensitivity, or arthralgia.  A 20 
percent rating is warranted for each body part affected by 
pain, numbness, cold sensitivity, or arthralgia, plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The maximum schedular rating, 30 percent, 
is warranted for each body part affected by pain, numbness, 
cold sensitivity, or arthralgia, plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensations, hyperhidrosis, or X-ray 
abnormalities.  Amputations of the fingers and toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, if present, are 
rated separately under other diagnostic codes.  See 38 C.F.R. 
§§ 4.71a (Diagnostic Codes 5126-5156, 5170-5173), 4.118 
(Diagnostic Code 7818), 4.124a (Diagnostic Codes 8510-8730).

Lower extremities

The appellant's cold injury residuals of the lower 
extremities are currently rated as 10 percent disabling each.  
After careful review of the recent medical evidence of 
record, the Board finds that current symptomatology warrants 
an increased evaluation of 30 percent under the criteria of 
Diagnostic Code 7122.  The medical evidence clearly shows 
that in addition to pain, numbness, and cold sensitivity, the 
appellant also has tissue loss, color changes, and locally 
impaired sensation which has been medically related to his 
in-service cold exposure.  (The Board notes that while the 
appellant also has nail abnormalities, these have been 
medically attributed to fungal disorders.)  Thus the 
appellant's current symptomatology meets the criteria for the 
highest rating available under Diagnostic Code 7122 for cold 
injury residuals.

Upper extremities

The Board finds that the appellant's current symptoms 
medically attributed to his in-service cold injuries do not 
warrant increased ratings, in excess of the currently 
assigned 10 percent rating for each upper extremity.  
Specifically, the Board notes that there is no medical 
evidence of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities of either upper extremity which would warrant 
the higher 20 percent rating.  The currently assigned 10 
percent ratings are adequate for the appellant's reported 
symptoms of pain, numbness, and cold sensitivity.  The Board 
finds that the preponderance of the evidence is against the 
claims for increased evaluation for residuals of cold injury 
to the upper extremities; therefore, the claims must be 
denied.

Ears

The Board finds that compensable evaluations are not 
warranted for residuals of cold injury to the ears.  Although 
the appellant contends that he suffers from residuals of 
frostbite to the ears, none of the medical evidence of record 
shows that the problems he reports are due to residuals of 
cold injury in service.  VA regulations provide that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.  Thus, 
the Board finds that the zero percent ratings currently 
assigned to the appellant's disabilities are the appropriate 
evaluations.  The Board further finds that the preponderance 
of the evidence is clearly against the appellant's claims; 
thus, the claims must be denied.  


ORDER

The claim for an increased evaluation of 30 percent for 
residuals of cold injury of left lower extremity is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

The claim for an increased evaluation of 30 percent for 
residuals of cold injury of right lower extremity is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

The claims for increased evaluations for residuals of cold 
injury of both upper extremities, and both ears, are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

